Citation Nr: 1724331	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO. 10-31 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for service-connected asthma prior to July 17, 2013 and in excess of 60 percent thereafter.

2. Entitlement to total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Attorney


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel



INTRODUCTION

The Veteran served honorably in the Navy from July 1987 to May 1989. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Board remanded the claim in April 2013 to obtain Social Security Administration (SSA) records and in March 2016 to afford the Veteran a hearing. However, in June 2016, the Veteran's attorney submitted a Request to Submit Brief in Lieu of Hearing. Therefore, the Board finds the Veteran's request for a hearing withdrawn.

In April 2013, the claim was before the Board as a request for entitlement in excess of 30 percent for service-connected asthma. In a January 2016 rating decision, the disability rating for the Veteran's asthma was increased to 60 percent effective July 17, 2013. The Board re-characterized the issue on appeal to reflect the increase in its March 2016 remand. 
 
The record reflects the Veteran's request for entitlement to TDIU particularly in a June 2016 brief submitted by the Veteran's attorney. In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record. Therefore, in light of the Court's holding in Rice, the Board has considered the TDIU claim as part of her pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.


FINDINGS OF FACT

1. For the period prior to July 17, 2013, the Veteran's asthma was manifested by at least monthly visits to a physician for required care of exacerbations. 

2. For the period from July 17, 2013 to the present, the Veteran's asthma has been manifested by intermittent (at least 3 times per year) course of systemic (oral or parenteral) corticosteroids.

3. The Veteran's service-connected disability does not preclude substantially gainful employment.


CONCLUSIONS OF LAW

1. Prior to July 17, 2013, the criteria for a disability rating of 60 percent, but no higher, for asthma are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2016).

2. From July 17, 2013, the criteria for a disability rating in excess of 60 percent for asthma have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2016

3. The criteria for an award of a total disability rating based on individual unemployability due to service-connected disability have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016). The VCAA provides that VA will notify the claimant of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. Quartuccio v. Principi, 16 Vet. App. 183 (2002). Notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) includes notice that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted. Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice to a claimant should be provided at the time that, or immediately after, VA receives a complete or substantially complete application for VA benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

Here, VA has satisfied its duty to notify the Veteran. The record reflects that following the Veteran's claim for service connection, the RO mailed the Veteran letters in February 2009 and May 2009. The letters notified the Veteran of what information and evidence is needed to substantiate her claim, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004). The contents of this notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. VA satisfied its duty to assist the Veteran in the development of her claim. The RO associated the Veteran's service treatment records (STRs), VA medical records, lay statements, and SSA records with her claims file. The Veteran has not identified any other relevant private treatment records or outstanding VA medical records for the RO to assist her in obtaining. Thus, VA has made every reasonable effort to obtain all records relevant to the Veteran's claim and has fulfilled the duty to assist the Veteran in obtaining evidence necessary to substantiate her claim. 38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c).

The evidence of record also contains reports of VA examinations conducted in April 2009, October 2011, March 2015 and May 2016. These examinations are adequate, as they reflect that the examiners conducted full physical examination of the Veteran and provided evidence necessary to evaluate the claim under the relevant rating criteria.

As VA has satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or § 38 C.F.R. 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of her claim.

The Board also finds compliance with April 2013 and March 2016 remand directives. Stegall v. West, 11 Vet. App. 268 (1998). In March 2016, this case was remanded to afford the Veteran a hearing. The Veteran submitted a brief in lieu of a hearing, and a review of the Veteran's claims file shows that all other required development has been accomplished in accordance with the Board's remand directives. Accordingly, additional remand is not warranted. The Board will proceed to address the merits of the claim.

Legal Criteria and Analysis

	1. Increased Evaluation for Asthma

Under Diagnostic Code 6602, pertaining to asthma, bronchial, a 30 percent rating is assigned for asthma for Forced Expiratory Volume in one second (FEV-1) of 56 to 70 \ percent of predicted value, or the ratio of FEV-1 to Forced Vital Capacity (FVC) (FEV-1/FVC) of 56 to 70 percent, or oral bronchodilator therapy or inhalational anti-inflammatory medication. A 60 percent rating is assigned for an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least 3 times per year) course of systemic (oral or parenteral) corticosteroids. A maximum 100 percent rating is assigned under Diagnostic Code 6602 for bronchial asthma with an FEV-1 of less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than 1 attack per week with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications. 38 C.F.R.§ 4.97, Diagnostic Code 6602 (2016).

Pulmonary Function Test (PFT) results are generally reported before and after the administration of bronchodilator therapy. VA regulations require post-bronchodilator results be used when using PFT results to determine disability ratings for Diagnostic Codes 6600, 6603, 6604, 6825-6833, and 6840-6845. See 38 C.F.R. § 4.96 (d)(4). There are no regulations identifying whether pre- or post-bronchodilator results should be used when determining disability ratings under DC 6602. As 38 C.F.R. § 4.96 (d)(4) does not explicitly apply to DC 6602, the Board will use the PFT results that give the most favorable disability rating to the Veteran.

In April 2009, the Veteran was afforded a VA examination. The Veteran reported shortness of breath with onset during service. The Veteran reported daily use of an inhaled bronchodilator with good response from treatment received. The examiner noted a history of asthma with 3 or more acute attacks per week, and clinical visits for exacerbations as less than weekly but at least monthly. The examiner noted no history of respiratory failure. In August 2009, the Veteran attended a PFT. The PFT showed normal spirometry both before and after bronchodilator. The Veteran's FEV-1 was 100 percent predicted and her FEV-1/FVC was 78 percent. 

In October 2011, the Veteran was afforded a VA examination. The VA examination indicated that the Veteran made several clinical visits per year for exacerbations and that her acute attacks were at least monthly. The examiner noted that her usual occupation was a writer and that the Veteran retired in 2009 due to multiple medical problems and asthma. The Veteran's FEV-1 was 93 percent predicted and her FEV-1/FVC was 78 percent. The examiner noted that the Veteran's asthma did not have any effects on her occupation. Rather the examiner indicated that the Veteran had occasional acute asthma attacks where she could not function until the attack passed. The examiner noted that the Veteran did not have any temporary courses of corticosteroids. 

In March 2015, the Veteran was afforded a VA examination. The Veteran reported that she was receiving disability for asthma, back pain, and other medical problems. It was noted that the Veteran received steroid injections every 3 to 4 months as needed. The examiner noted that the Veteran's condition required intermittent courses or bursts of systemic corticosteroids with the Veteran receiving 3 courses or bursts in the past 12 months. Additionally, the Veteran required the daily use of inhalational bronchodilator therapy and anti-inflammatory medication. The Veteran did not report any asthma attacks with episodes of respiratory failure in the past 12 months. The Veteran's FEV-1 was 81 percent predicted (pre-bronchodilator) and FEV-1/FVC was 76 percent predicted. Post-bronchodilator FEV-1 was 87 percent predicted and FEV-1/FVC was 77 percent predicted. The examiner noted that the Veteran's asthma did not impact her ability to work. 

In May 2016, the Veteran was again afforded a VA examination. The Veteran's FEV-1 was 92 percent predicted (pre-bronchodilator) and FEV-1/FVC was 79 percent predicted. Post-bronchodilator predictions were not indicated. The examiner opined that the Veteran's asthma did not impact her ability to work and that her asthma was stable. Rather, the examiner remarked that the Veteran received SSA disability due to asthma, migraines, and severe degenerative disc disease in the back. The examiner also noted that the Veteran had daily migraines and was status post a stroke. 

First, the Board finds that the Veteran is entitled to an increased rating of 60 percent prior to July 17, 2013. A 60 percent disability rating may be granted due to monthly visits to a physician for required care of exacerbations. In so finding, the Board notes that the April 2009 VA examination explicitly addresses the issue and states that the Veteran had at least monthly clinical visits for exacerbations of asthma. Diagnostic Code 6602 only requires the Veteran to show one of the listed symptoms for a 60 percent disability rating. Therefore, and giving the Veteran the benefit of the doubt, the Board finds that a rating of 60 percent is warranted prior to July 17, 2013.

Next, the Board finds that the Veteran is not entitled to an increased evaluation in excess of 60 percent at any point during the appeal period, either before or on and after July 17, 2013. In short, for the entirety of the appeal period, the Veteran's asthma symptoms have not met the criteria for a 100 percent rating. Her PFTs do not reflect an FEV-1 less than 40 percent of predicted value, or FEV-1/FVC less than 40 percent, at any point. Similarly, she has not experienced more than 1 attack per week with episodes of respiratory failure. Additionally, the record does not show the daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications. As such, an increased rating in excess of 60 percent is not warranted at any point during the appeal period.

In summary, the evidence supports a 60 percent evaluation, but no higher, for the Veteran's asthma both prior to and after July 17, 2013. To this extent, the appeal is granted. 

The Board notes that the Veteran has specifically requested that extraschedular consideration be given to her service-connected asthma. An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Thun, 22 Vet. App. at 115-16. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Director of Compensation Service for consideration of an extraschedular evaluation. 38 C.F.R. § 3.321 (b)(1). Otherwise, the schedular evaluation is adequate, and referral is not required. Thun, 22 Vet. App. at 116.

With respect to the first prong of Thun, the schedular ratings in this case are adequate. The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected asthma. Thun, 22 Vet. App. at 115. When comparing the Veteran's asthma symptoms with the schedular criteria, the Board finds that her symptoms are congruent with the disability picture represented by the 60 percent asthma rating. 38 C.F.R. § 4.97, Diagnostic Code 6602 (2016).

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1) is not warranted. Additionally, the Board notes the Veteran is service-connected for only one disability, and therefore an extraschedular rating discussion under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), is not warranted in this case.

	 2. Entitlement to TDIU

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016). This is so provided the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

The Board acknowledges the Veteran's belief that she is entitled to a TDIU because SSA determined she is disabled. However, VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA; such findings are evidence to be considered in a TDIU claim. See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); See also Martin v. Brown, 4 Vet. App. 136, 140. In reviewing the SSA records, the Board notes that the Veteran is receiving disability benefits due to the impairments of both asthma and chronic back, leg, and hand pain secondary to arthritis. The Board notes that the Veteran is service-connected solely for asthma. Because the SSA's determination includes explicit consideration of the Veteran's non-service-connected disabilities, the Board finds the SSA's determination is of little probative value. Regulations explain that consideration may be given to the Veteran's level of education, special training and previous work experience, but not to her age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993). Additionally, the Board notes that in the March 2015 and May 2016 VA examinations, the examiners indicated that the Veteran's asthma had no impact on her ability to work. Rather, the examiners indicated that the Veteran had a host of medical problems. The October 2011 VA examination stated that the Veteran retired in 2009 due to a number of medical problems including asthma. 

Taking the evidence of record as a whole, the Board finds an award of TDIU is not warranted. The clinical examinations reflect that the Veteran's asthma, her only service-connected disability, does not impact her ability to work. Her SSA award similarly contemplates not only her asthma, but multiple disabilities for which she is not service connected. Thus, the Board concludes that the preponderance of the evidence does not reflect that the Veteran's service-connected disability prevents her from securing and following a substantial gainful occupation.

As the preponderance of the evidence is against this claim, for the reasons and bases discussed, the benefit-of-the-doubt rule is inapplicable. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to a rating of 60 percent for service-connected asthma prior to July 17, 2013 is granted.

Entitlement to a rating in excess of 60 percent for service-connected asthma from July 17, 2013 onward is denied.

Entitlement to total disability for individual unemployability (TDIU) is denied. 




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


